Citation Nr: 1144012	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-23 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to April 2000, from October 2001 to March 2002, and from November 2002 to June 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO) which granted service connection for (1) PTSD and depressive disorder and assigned a 50 percent evaluation effective September 11, 2006, and (2) discogenic disease of the cervical spine and assigned a 20 percent evaluation effective September 5, 2006.  

The Veteran notes that the Veteran submitted a timely notice disagreement appealing his assigned ratings.  However, in an August 2008 substantive appeal (VA Form 9), the Veteran stated that he was only appealing the evaluation assigned for PTSD. A substantive appeal was not filed with respect to the Veteran's appeal for an increased rating for discogenic disease of the cervical spine, nor has the RO taken any action to indicate that such a filing has been waived.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45(2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.).  Therefore, that issue is not currently on appeal. 

The Veteran was scheduled for a March 2011 Travel Board hearing.  The Veteran did not attend the scheduled hearing; therefore, his hearing request is deemed withdrawn.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  However, during the pendency of this appeal, the RO considered and denied a claim of entitlement to TDIU in an April 2008 rating decision.  As the Board has discussed in the remand below, it appears that the Veteran has indicated disagreement to that determination.  Under these circumstances, the Board finds that a remand for the issuance of a statement of the case is appropriate.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

In an August 2008 statement, the Veteran indicated that he began seeking vocational rehabilitation in November 2007.  The Veteran's Vocational Rehabilitation folder is not of record.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The RO/AMC should obtain the Veteran's Vocational Rehabilitation folder and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

In an April 2008 rating decision, the RO, in pertinent part, denied the Veteran's claimed for a TDIU.  In a statement received in August 2008, the Veteran, noting that he had been denied an evaluation for unemployability, stated that he attempted to obtain vocational rehabilitation in order to reenter the work force, but his health and mental conditions had stopped him.  He stated that it was on these grounds that he was asking for further consideration into this matter, noting that he could not work.  The Board construes the August 2008 statement as a timely notice of disagreement to the April 2008 denial of a TDIU. 

The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA vocational rehabilitation folder and should associate it with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2. The RO/AMC should issue a statement of the case addressing the issue of entitlement to a TDIU.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

3.  After all development has been completed, the RO/AMC should readjudicate the claim for an increased evaluation for PTSD based on a review of all of the pertinent evidence of record to include the additional evidence such as VA Vocational Rehabilitation records.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

